Citation Nr: 0635551	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-25 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
asbestosis with pulmonary fibrosis and pleural scarring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969 and from December 1970 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When this case was previously before the Board, in May 2006, 
it was remanded to the RO to furnish the veteran a statement 
of the case in connection with his claim for an earlier 
effective date for the award of service connection for 
asbestosis and to determine whether he desired a hearing in 
connection with his appeal.  

The veteran was furnished with a statement of the case 
addressing the issue of entitlement to an earlier effective 
date for service connection for asbestosis in June 2006; 
however, inasmuch as he has not submitted a substantive 
appeal in connection with this issue, it is not presently 
before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

With respect to the veteran's request for a hearing, it is 
noted that, although a hearing before a Veterans Law Judge at 
the RO was scheduled for August 8, 2006.  By a July 2006 
communication, the veteran notified VA that he was unable to 
attend the hearing and he did not request that such hearing 
be rescheduled.  Accordingly, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
asbestosis is manifested by Forced Vital Capacity (FVC) of 75 
to 80 percent of predicted, or a Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 66 to 80 percent of predicted as a result of 
asbestosis. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97; Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" with regard 
to this condition.

By an April 2003 rating decision, service connection for 
asbestosis was granted and a zero percent schedular rating 
was assigned under 38 C.F.R. § 4.97; Diagnostic Code 6833.  
The veteran disagreed with this determination, claiming that 
the impairment associated with his asbestosis was 
inadequately reflected by the noncompensable evaluation which 
had been assigned.  

Under 38 C.F.R. § 4.97; Diagnostic Code 6833, ratings for 
asbestosis, as with many other diseases of the respiratory 
system, are based upon the results of pulmonary function 
testing.  Diagnostic Code 6833 provides that a 10 percent 
rating is assigned when the FVC is between 75 and 80 percent 
of what was predicted or where the DLCO (SB) is between 66 
and 80 percent of what was predicted.

Although there is medical evidence to show that the veteran 
has moderate obstructive airflow disease, this evidence does 
not demonstrate that the veteran has FVC of 75 to 80 percent 
predicted as a result of asbestosis or a DLCO (SB) of 66 to 
80 percent predicted.  

In this regard, the Board notes that pulmonary function 
testing performed in April 2003, in connection with the 
veteran's claim for service connection, revealed a pre-
bronchodilator FVC of 92 percent predicted and a post-
bronchodilator FVC of 108 percent predicted.  This 
examination report consists of test results which provide 
negative evidence against the veteran's claim.  

Thereafter, in connection with his claim for an increased 
evaluation, the veteran was afforded another pulmonary 
function testing in June 2005.  Results of this testing 
revealed a pre-bronchodilator FVC of 70 percent predicted and 
a post-bronchodilator FVC of 81 percent predicted.  

In addition, a July 2005 examination report notes that the 
veteran had a history of using approximately one pack of 
cigarettes per day for approximately 37 years until he ceased 
tobacco product use in 2000.  

The Board finds that the veteran's long smoking history 
provides factual evidence against the claim that his current 
lung disorder is the result of his service connected 
disability. 

This examination report includes the conclusion that, based 
on the veteran's pulmonary function tests performed in June 
2005, it is well documented that he has evidence of 
obstructive airflow disease (moderate) that is more likely 
than not due to the his prior history of tobacco product use 
as asbestosis is a restrictive interstitial lung process.  
The examiner further concluded that, as the veteran has a 
normal diffusion capacity, it is more likely than not that 
his reported symptoms are a consequence of his moderate 
airflow obstructive disease and less likely as not due to his 
asbestosis.  

This examination report, in conjunction with the June 2005 
pulmonary function test results, is found by the Board to 
provided significant negative evidence against the veteran's 
claim for an increased evaluation.  The opinion is found to 
be well reasoned and based on objective testing results. 

The Board acknowledges the veteran's claim that asbestosis 
limits his physical activity and has diminished his quality 
of life; however, the rating for asbestosis is specifically 
based upon the application of the pulmonary function testing 
results to the rating criteria in the Rating Schedule noted 
above and the Board has no discretion to find otherwise.  The 
correlation of these results with the applicable rating 
criteria essentially amounts to nothing more than 
"mechanical application of the data."  Cf. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Pulmonary function testing 
have revealed post-bronchodilator FVC of 81 percent predicted 
or better and FVC of 75 to 80 percent of predicted have not 
been shown during the applicable appeal period.  Moreover, 
although pre-bronchodilator FVC of 70 percent predicted and a 
post-bronchodilator FVC of 81 percent predicted was shown 
upon pulmonary function testing in June 2005, the examiner 
attributed these symptoms to the veteran's history of tobacco 
product use rather than to his service-connected asbestosis.  

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim.

Accordingly, the Board finds that, after a thorough review of 
the evidence of record, the criteria for an initial 
compensable rating for the veteran's asbestosis have not been 
met.  There is no indication that manifestations of the 
veteran's service-connected asbestosis warranted a 
compensable rating at any time since the veteran filed his 
claim.  Accordingly, a "staged rating" is not warranted.  
See 38 C.F.R. § 3.400 (2004); Fenderson, 12 Vet. App. 119.

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  It has not been shown that the service-
connected asbestosis has resulted in frequent 
hospitalizations or caused marked interference in employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in March 
2003 and provided to the veteran prior to the April 2003 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's original claim for service connection.  Thereafter, 
by a June 2003 letter provided prior to the July 2003 
statement of the case, VA satisfied the duty to notify 
provisions with respect to claims for increased ratings.  In 
addition, both letters provided the veteran notice with 
respect to effective date in the event that his claim is 
granted.  As for the duty to assist, the claims file contains 
all available evidence pertinent to the claim, including VA 
medical evidence dated through July 2005, which adequately 
addresses the requirements necessary for evaluating the claim 
decided herein.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for an increased rating and his 
claim was subsequently readjudicated in a July 2003 statement 
of the case and an October 2005 supplemental statement of the 
case, he did not submit a substantive appeal with respect to 
his claim for an earlier effective date, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

With respect to the duty to assist, the RO has secured the 
veteran's service and private medical records, VA medical 
records, and VA examination reports.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable initial rating for asbestosis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


